Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) (new matter) rejection on claims 1-7, 9-13 and 15 is hereby withdrawn.
In view of the amendment, previous 102(a)(1) and 103 rejections over Uyama et al (JP 2013-116884 A) are hereby withdrawn.  Uyama does not teach or suggest the use of instant polyoxyethylene behenyl ether of instant claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
According to present specification ([0032], [0034] and [0036]), instant polyoxyethylene behenyl ether of claim 1 seems to represent a specific example of applicant’s hydrophilic nonionic surfactant having HLB of 9 or greater.  Thus, claim 2, which merely states that the component (A) (polyoxyethylene behenyl ether) has an HLB of 9 or greater, fails to further limit the subject matter of instant claim 1.     
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In their amendment, applicant specified and limited (as also stated by applicant themselves in their REMARKS with respect to the component (A)) component (A) of instant claim 1 to polyoxyethylene behenyl ether.  Yet, instant claim 13 recites that the component (A) (of instant claim 1) includes a polyalkylene glycol fatty acid ester, and thus claim 13 fails to further limit the subject matter of claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0189335 A1) in view of Nakatsuka et al (US 2018/0256458 A1).
In Example 1, Watanabe teaches an oil-in-water emulsified composition comprising: (i) 0.3 wt.% of Polyoxyethylene cetyl ether (POE=25) (as Watanabe’s hydrophilic nonionic surfactant); (ii) 0.3 wt.% of Sodium N-stearoyl-L-glutamate (instant component (B), N-acyl glutamate); (iii) 1.5 wt.% of Stearyl alcohol and Behenyl alcohol (instant component (C), higher alcohols including a C14-22 linear saturated alkyl group); and (iv) 3 wt.% of Potassium 4-methoxysalicylate (instant component (D), salt of 4-methoxysalicylic acid), which gives 14.5mmol of potassium 4-methoxysalicylate per 100 g of the composition (as calculated by the Examiner with the assumption that there is 3 g of potassium 4-methoxysalicylate (formula weight = 206.24) per 100 g of the total composition). 
Although Polyoxyethylene cetyl ether used in Watanabe’s Example 1 does not meet instant component (A), Watanabe teaches ([0016]) the equivalence of POE(25) cetyl ether and POE (20 or 30) behenyl ether as its POE alkyl ether type hydrophilic nonionic surfactant.  It would have been obvious to one skilled in the art to use 0.3 wt.% Polyoxyethylene (POE= 20 or 30) behenyl ether (instant component (A)) instead of Polyoxyethylene cetyl ether (POE=25)) as Watanabe’s hydrophilic nonionic surfactant with a reasonable expectation of success.  
Watanabe does not teach using instant component (E): 0.1-2 wt.% of at least one of a sorbitan fatty acid ester or a glycerine fatty acid ester having an HLB of 2-5.  Nakatsuka teaches ([0030]-[0033]) that using a lipophilic nonionic surfactant or a hydrophilic nonionic surfactant in an oil-in-water type cosmetic composition enhances the dispersion stability and storage stability of the oil-in-water type cosmetic composition.  Nakatsuka furthermore teaches ([0033]) that the nonionic surfactants may be used in a combination of two or more.  Since Watanabe also aims to achieve superior stability (emulsification stability and storage stability) in its oil-in-water emulsified composition (see [0008] and [0046]-[0049]), and since Watanabe already uses a hydrophilic nonionic surfactant in its composition, it would have been obvious to one skilled in the art to use a lipophilic nonionic surfactant together with Watanabe’s hydrophilic nonionic surfactant in its oil-in-water emulsified composition with a reasonable expectation of enhancing dispersion stability (Watanabe teaches ([0038]) that its oil-in-water emulsified composition contains other ingredients such as pigments, and thus dispersion stability enhancement would also be a desired characteristics for Watanabe’s composition) and further enhancing storage stability of the oil-in-water cosmetic composition: MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . .[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As examples for the lipophilic nonionic surfactant, Nakatsuka include sorbitan fatty acid esters, such as sorbitan monooleate, sorbitan monoisostearate, sorbitan monostearate, and glycerol fatty acid esters such as glycerol monostearate.  Those compounds are taught by applicant to have an HLB of from 2 to 5 (see [0057] of present specification).  It would have been obvious to one skilled in the art to use one of those sorbitan fatty acid esters listed above or one of those glycerol fatty acid esters listed above (instant component (E)) together with Watanabe's hydrophilic nonionic surfactant (POE(20 or 30) behenyl ether) in Watanabe’s oil-in-water cosmetic composition with a reasonable expectation of enhancing dispersion stability and further enhancing storage stability of the oil-in-water cosmetic composition.  Nakatsuka furthermore teaches ([0034]) using the nonionic surfactant in the amount of 0.5-5 wt.% based on the total amount of the oil-in-water cosmetic composition ([0034]).  Assuming that one uses the lipophilic nonionic surfactant and the hydrophilic nonionic surfactant in equal amounts, this would give 0.25-2.5 wt.% for the amount of the lipophilic nonionic surfactant. This range overlaps with instant range of 0.1-2 wt.% of claim 1, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, Watanabe in view of Nakatsuka renders obvious instant component (E), and thus, Watanabe in view of Nakatsuka renders obvious instant claims 1 and 4.  
With respect to instant claim 2, as discussed above, Watanabe renders obvious using instant polyoxyethylene behenyl ether (POE (20 or 30) behenyl ether), and POE(20 or 30) behenyl ether is among the examples of applicant’s hydrophilic nonionic surfactant having HLB of 9 or greater  (see [0036] of present specification).  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 2.  
With respect to instant claim 11, as already discussed above, Watanabe’s Example 1 uses 0.3 wt.% of Sodium N-stearoyl-L-glutamate (instant component (B)), and Watanabe renders obvious using 0.3 wt.% of Polyoxyethylene cetyl ether (POE=25) (instant component (A)).  Also, as already discussed above, Nakatsuka teaches using sorbitan fatty acid esters or glycerol fatty acid esters (instant component (E)) in the amount of 0.25-2.5 wt.%.  Thus, the value found by dividing the mass of the component (B) by the total mass of the component (A) and the component (E) would range from 0.11 to 0.55 (as calculated by the Examiner).  This range overlaps with instant range of 0.003-0.3, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 11.  
With respect to instant claim 15, since Watanabe’s oil-in-water emulsified composition of Example 1 which is modified according to the teaching of Nakatsuka teaches instant oil-in-water emulsion of claim 1, it is the Examiner’s position that Watanabe’s oil-in-water emulsified composition of Example 1 further including sorbitan fatty acid esters or glycerol fatty acid esters in the amount of 0.25-2.5 wt.% would inherently have a hardness that ranges from 8 to 22 as instantly recited.  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 15.
With respect to instant claim 16, the average particle size of emulsion particles in Watanabe is taught to be in the range of 0.03-0.15 micrometers (see [0040] and Example 1 in Table 1).  Such range meets instant limitation “less than 5 m”.  Thus, Watanabe in view of Nakatsuka renders obvious instant claim 16.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0189335 A1) in view of Nakatsuka et al (US 2018/0256458 A1) as applied to claim 1 above, and further in view of Kaneda et al (JP 2001-114641 and its machine-assisted English translation).
Watanabe in view of Nakatsuka is discussed above in Paragraph 9.
With respect to instant claims 6 and 7, Watanabe teaches ([0038]) that its oil-in-water emulsified composition can further include thickeners.  Watanabe does not explicitly teach instantly claimed amount for the thickeners as recited in claim 6 or the specific thickener(s) claimed in instant claim 7.  Kaneda teaches a water soluble thickener composed of a copolymer of 2-acrylamido-2-methylpropanesulfonic acid or a salt thereof that can be used in a cosmetic composition ([0009]-[0010]).  Kaneda teaches ([0001]) that such a thickener exhibits extremely excellent usability in that it has no sticky feeling in cosmetic formulations having a wide pH range.  Since Watanabe already teaches that its cosmetic composition can further include thickeners, it would have been obvious to one skilled in the art to use Kaneda’s thickener composed of a copolymer of 2-acrylamide-2-methylpropanesulfonic acid or a salt thereof, which is taught to be extremely usable and to produce no sticky feeling in cosmetic formulations having a wide pH range, in Watanabe’s cosmetic composition with a reasonable expectation of success.  Kaneda also teaches ([0028]) that the thickener is used preferably in the amount of 0.1-5 wt.%.  This range overlaps with instant range of claim 6, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Therefore, Watanabe in view of Nakatsuka and further in view of Kaneda renders obvious instant claims 6 and 7. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0189335 A1) in view of Nakatsuka et al (US 2018/0256458 A1) as applied to claim 1 above, and further in view of Furukawahara et al (JP2012-1496, and its machine-assisted English translation).
Watanabe in view of Nakatsuka does not teach instant polyalkylene glycol fatty acid ester of claim 13.  Furukawahara teaches (see [0020] and [0032] of the machine translation) the use of polyethylene glycol monostearate (45EO), polyethylene glycol monostearate (55EO) or polyethylene glycol monostearate (40EO) (all of which teach instant polyalkylene glycol fatty acid ester of claim 13) as a particularly preferred nonionic surfactant in an oil-in-water emulsion composition for the purpose of emulsion stability of the oil-in-water emulsion composition.  It would have been obvious to one skilled in the art to further add polyethylene glycol monostearate (45EO), polyethylene glycol monostearate (55EO) or polyethylene glycol monostearate (40EO) to Watanabe’s oil-in-water emulsion composition already containing the hydrophilic and lipophilic non-ionic surfactants taught by Watanabe and Nakatsuka with a reasonable expectation of further enhancing the emulsion stability of the oil-in-water emulsion composition.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . .[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, supra.   Thus, Watanabe in view of Nakatsuka and further in view of Furukawahara renders obvious instant claim 13.
Response to Arguments
As already stated above, in view of applicant’s amendment, previous 102(a)(1) and 103 rejections over Uyama et al (JP 2013-116884 A) are withdrawn, and thus applicant’s arguments with respect to the prior art rejections over Uyama et al (JP’884) are now moot.
With respect to instant 103 rejections over Watanabe in view of Nakatsuka, applicant first points out that Watanabe does not disclose instant component (E), a sorbitan fatty acid ester or a glycerin fatty acid ester having an HLB of from 2 to 5.  Then, as to the Examiner’s statement (made in the last Office Action during her response to applicant’s REMARKS of February 8, 2021) that both Watanabe and Nakatsuka are concerned with aggregation problem, which negatively affects the product’s stability over time, applicant argues that the meanings of the term "aggregation" are completely different between Watanabe and Nakatsuka.  That is, applicant argues that Watanabe's aggregation means emulsion particles, that is, oil droplets, which cause instability of emulsion whereas Nakatsuka mentions aggregation in the context of metal oxide particles. Applicant argues that the problem caused by the aggregation of the emulsion particles in Watanabe (oil droplets) is entirely different from a problem caused by the aggregation of metal oxide particles in Nakatsuka and that one skilled in the art does not confuse the aggregation of the emulsion particles with that of metal oxide particles.  Applicant thus argue that a skilled person in the art would have no motivation to modify Watanabe’s composition with the dispersion-stabilizing surfactants of Nakatsuka.  Applicant argue that Nakatsuka states that the purpose of the lipophilic nonionic surfactants is to stabilize dispersions of zinc oxide or titanium dioxide particles, which are prone to particle aggregation (Nakatsuka, [0007]-[0008]).  Applicant argue that Watanabe’s compositions do not contain a dispersion of either zinc oxide or titanium dioxide, and thus do not require Nakatsuka’s method of stabilization.  Applicant therefore argues that one of ordinary skill would have no reason to combine the references as asserted by the Examiner.
The Examiner disagrees.  Nakatsuka clearly teaches ([0030]-[0033]) that using a nonionic surfactant, such as a lipophilic nonionic surfactant or a hydrophilic nonionic surfactant, in an oil-in-water type cosmetic composition enhances the dispersion stability and storage stability of the oil-in-water type cosmetic composition. Watanabe also aims to achieve superior stability (emulsification stability and storage stability) in its oil-in-water emulsified composition (see [0008] and [0046]-[0049]).  Also, Watanabe clearly teaches that its O/W emulsion composition contains various other ingredients such as pigments (see [0038]).  Thus, achieving dispersion stability would equally be desirable in Watanabe.  Furthermore, both Watanabe and Nakatsuka are interested in storage stability over time of their O/W compositions (see [0046] of Watanabe (“for evaluation of stability over time, the external appearance was visually observed after four weeks of storage . . .”), and see [0090] of Nakatsuka (“[t]he stability after one month was evaluated . . .”).  Thus, the Examiner disagrees with applicant’s argument that the purpose of using lipophilic nonionic surfactants in Nakatsuka is (only) to stabilize dispersions of zinc oxide or titanium dioxide particles, and the Examiner believes that one skilled in the art would have a sufficient motivation to modify Watanabe’s composition with Nakatsuka’s lipophilic nonionic surfactant: since Nakatsuka teaches ([0033]) that the nonionic surfactants, such as a lipophilic nonionic surfactant or a hydrophilic nonionic surfactant, may be used in a combination of two or more and since Watanabe already uses a hydrophilic nonionic surfactant in its composition, it would have been obvious to one skilled in the art to use Nakatsuka’s lipophilic nonionic surfactant together with Watanabe’s hydrophilic nonionic surfactant (polyoxyethylene (PEO= 20 or 30) behenyl ether) in Watanabe’s oil-in-water emulsified composition with a reasonable expectation of enhancing dispersion stability (Watanabe teaches ([0038]) that its oil-in-water emulsified composition contains other ingredients such as pigments, and thus dispersion stability enhancement would equally be a desired characteristics for Watanabe’s composition) and further enhancing storage stability of the oil-in-water cosmetic composition.   
Applicant next argues that Watanabe achieves the result of greater emulsion stability through the use of high-pressure emulsification, which results in “miniaturized” particles having particles 0.03 to 0.15 m in diameter whereas the process of the present invention is mere stirring which is incapable of producing particles as small as 0.15 m.  Applicant argues that Peng et al (J. Food Drug Anal. 23:828-835 (2015)) demonstrates that even high-speed stirring, without high- pressure injection, yields particles between 0.16 and 0.18 m in diameter (Table 2) and that particles greater than 0.15 m in diameter are inherent to the process disclosed in the present specification. Applicant also argue that the larger particles of the present invention are not an obvious modification to Watanabe, given that Watanabe teaches that the smaller particles are necessary to achieve stability of the compositions.  However, even if applicant’s arguments were correct, such arguments are irrelevant now because applicant deleted previous limitation “the average particle size of emulsion particles is greater than 0.15 m and less than 5 m” in order to overcome previous 112(a) new matter rejection made in the last Office Action, and since Watanabe teaches that the average particle size of its emulsion particles is in the range of 0.03-0.15 m, such range meets instant limitation “less than 5 m” of the new claim 16.  Also, although applicant argue that the present invention achieves stability and provides a lower-energy and less costly alternative without the need for high-pressure homogenization, instant claims are not method claims which exclude the use of high-pressure emulsification process.
	For the reasons stated above, instant 103 rejections over Watanabe in view of Nakatsuka still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 27, 2021